858 F.2d 774
273 U.S.App.D.C. 179
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.James M. MURRAY, Appellant,v.Bernard L. BRAXTON, Administrator, Maximum Security.
No. 88-7002.
United States Court of Appeals, District of Columbia Circuit.
Sept. 29, 1988.

Before BUCKLEY, STEPHEN F. WILLIAMS and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir. Rule 14(c).  It is


2
ORDERED AND ADJUDGED that this appeal be dismissed for lack of jurisdiction.   See Garris v. Lindsay, 794 F.2d 722 (D.C.Cir.1986) (appeal from the denial of a federal habeas petition may not proceed until a certificate of probable cause is issued).  Appellant has failed to obtain a certificate of probable cause from the district court.  Furthermore, even if appellant's notice of appeal is construed to include a motion for a certificate of probable cause, appellant has not demonstrated that the issuance of a certificate is warranted.  Appellant has failed to show that his remedy under D.C.Code Sec. 23-110 is inadequate or ineffective to challenge his conviction and sentence on the burglary charge.   See Swain v. Pressley, 430 U.S. 372, 381 (1977).  In addition, appellant failed to exhaust his available District of Columbia local remedies for challenging the calculation of pre-sentence credit.   See Garris, 794 F.2d at 725-26 (D.C.Cir.1986);  Nelson v. Moriarty, 484 F.2d 1034, 1036 (1st Cir.1973).   See also Norris v. Freeman, 497 A.2d 1108, 1110 (D.C.1985) (D.C. prisoner challenging calculation of his sentence may seek writ of habeas corpus in D.C. Superior Court after exhaustion of administrative remedies).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.